Title: To Thomas Jefferson from Frederick C. Reuter, 30 August 1806
From: Reuter, Frederick C.
To: Jefferson, Thomas


                        
                     
                        Excellentissime Domine!
                     
                            Baltimore 30mâ Augusti 1806.
                        
                        
                        Quod ea, quæ præterlapso vernali tempore in literis meis. Excellentia Vestræ à me oblatis, promittebam
                                (:de civilisatione sciliat Cherokiæ Nationis:) non imploreum, non in malum mihi vertat, quæso, Excellentia Vestra, sed de omisso
                            mihi ignoscat!
                        Hoc opus adgrediendi voluntas mihi non deceat, sed aliqua media tantùm, hoc opus implendi, mihi deficiebant.
                            Benevolentia Vestra, ut mihi à belli Secretario literas ad Dnum. Return J. Meigs darentur, curabat, et eapropter debitum
                            habes Eidem reditum meum ad urbem Baltimore insinuare, quin dictæ Nationis culturæ me adplicassem.
                        Quod promissa impiere non valerem, quæ tam libenter implevissem, re verâ summopere dolebam. Variæ
                            circumstantiæ mihi ad hoc impediebant. Illam ad cultivandam Gentam necessariam literaturam apud Cherokiam Nationem
                            introducere mentis eram in propriâ enum cherokia lingua, optimum culturæ medium, ast me ipsum ex propriis meis mediis
                            sustentandi media necessaria mihi deceant. Iter ad illam Nationem propriis meis sumptibus perfeceram, ast tali modô mihi
                            eliam pro futurô sustentando imper eram; et licet mihi summopere apud Cherokiam Nationem placeret, et tam libenter apud
                            illam mansissem, tamen defectu necessariæ sustentationis, Baltimore reverti, coartus eram.
                        Ex additâ Copiâ. Excellentia Vestra plura videbit. Excellentiæ Vestræ Servus Obedientissimus
                        
                        
                            Fredk Caesar Reuter.
                        
                     Enclosure
                                                
                            
                                Southwest Point 26th July 1806.
                            
                            
                                The bearer Mr. Frederick C. Reuter arrived here on the 30th June from Baltimore with letters of introduction
                                from the Secretary of War by the desire of the President of the United States—Mr. Reuters object was to Visit and
                                remain some time in the Cherokee Nation, provided he Should find it practicable by his instruction to be usefull in
                                forwarding their civilisation and improvement in morals by inculcating amongst them the duties of man to man and to
                                Society. On the 8th of this Instant he went a Journey with me into the interior of the Cherokee Country 170 miles and
                                returned here on the 24th having been 16 days on the Jourey in which time we attended a council of the Chiefs. Mr.
                                Reuter was introduced to the Chiefs in council and received by them in a frindly manner Saying that he being
                                recommended by the President and the Secretary of War intitled him to their confidence and that he might remain in
                                their Country as long as Should be his wish: but as this must have been intirely at his private expense and would not
                                comport with his circumstances—he found it improper for him to make a residence with them. he finding also that there
                                is already Several Schools established, and no opening for more at present he returns back with less regret as he
                                finds considerable improvement making amongst those people. 
                             Mr. Reuters manners and conduct While in this part of the country has been that of a Gentleman and
                                Christian—his motives in coming out to this Wilderness are of the best kind, and justly intitle him to the esteem of
                                all those, who from principle feel themselves interested in the melioration of any part of the human race and
                                particularly so when these long lost people were the object of his benevolent intentions.—Mr. Reuter being lately from
                                Europe and a Stranger in this Country has induced to make the above Statement his manners has intitled him to my
                                esteem and good wishes for his progress in doing good which seems to be his object as he passes th. 
                            
                                Return J Meigs.
                            
                        
                    
               